DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a final Office Action in response to Applicant’s submission filed on 9/28/2021. Currently claims 11-21 are pending and claims 11, 20, and 21 are independent.  Claims 11-18, 20 and 21 have been amended from the original claim set dated 9/23/2019.  No claims have been newly added or cancelled.

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  The 35 USC § 112(b) rejection of claims 11-19 are withdrawn in light of the amendments.  Additionally the 101 rejection of claim 21 is also withdrawn.  
	
	
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-065957 (Japan), filed on 3/29/2017.  A translated copy of the foreign priority application might be required to perfect priority. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/2021 appears to be in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: information acquisition unit, condition acquisition unit, storage unit, performance information calculation unit, optional component selection unit, cost calculation unit in claims 11-21
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Additionally, the claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Specifically, claim 21 includes the limitations means for receiving, means for calculating, and means for selecting.  As with claims 11-21 which included the limitation “unit,” claim 21 will be interpreted according to [0053] as the software/hardware which perform the named/described function.


	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 11-21, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? 
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 11 and its dependent claims (claims 12-19) are directed to a statutory category, namely a system/machine.  Claim 20 is directed to a statutory category, namely a method.  Claim 21, while the current written form is not directed toward a statutory category, will be examined as if directed to a statutory category, namely an article of manufacture, for the purposes of compact prosecution. 
Step 2A (Prong 1): Claims 11, 20, and 21, which are substantially similar claims to one another, are directed to the abstract idea of “Mental Processes”, or more particularly, “Concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (See MPEP 2106).”  In this application that refers to using a computer system to evaluate and analyze the performance of a power generation plant.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a plant manager at a power plant might perform.  The abstract elements of claims 11, 20, and 21, recite in part “Receive an input…Receive an input of a condition…Calculate performance…Select a component...Output information…Calculate new performance…”.  Dependent claim 12 adds to the abstract idea the following limitations which recite in part “Input a pattern…Output information…”.   Dependent claim 13 adds to the abstract idea the following limitation which recites in part “Calculate improvement…”.  Dependent claim 14 adds to the abstract idea the following limitation which recites in part “Calculate an influence…”.  Dependent claim 15 adds to the abstract idea the following limitation 
Step 2A (Prong 2):  Independent claims 11, 20, and 21, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “information acquisition unit, condition acquisition unit, storage unit, performance information calculation unit, option component selection unit, cost calculation unit, performance deterioration model, database, performance model, output unit, selection unit...” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).      
Dependent claims 16 and 19 add the additional elements which recites in part “Power plant…Gas turbine…HEPA filter…” which potentially limit these dependent claims to the practical application of a power plant, but are currently interpreted to merely limit these dependent claims to a particular technological environment or field of 
  Additionally, dependent claims 12-15, 17, and 18 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 11, 20, and 21, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “information acquisition unit, condition acquisition unit, storage unit, performance information calculation unit, option component selection unit, cost calculation unit, performance deterioration model, database, performance model, output unit, selection unit..…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (evaluate and analyze the performance of a power generation plant) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in [0027] – “The plant evaluation device 10 according to an embodiment can be realized using, for example, a general computer 500.”  
Dependent claims 16 and 19 include additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  Specifically, dependent claims 16 and 19 include the additional element which recites in 
Additionally, dependent claims 12-15, 17, and 18 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 11-21 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without being integrated into a practical application nor significantly more than the abstract idea.	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fluegge et al. (USPGPUB 2009/0093997) in view of Kohn et al. (USPGPUB 2019/0041079) further in view of Jiang et al. (USPGPUB 2017/0356346) further in view of Ewens et al. (USPGPUB 2018/0230907)
Regarding claims 11, 20, and 21, Fluegge discloses a plant evaluation system, method, program (Fluegge ¶3 -The invention relates to a system and method for comparative operational performance analysis of one or more units, such as those used in industrial, power generation)  comprising: a plant form information acquisition unit configured to receive an input of plant form information in which a combination of configurations of devices installed in a plant is decided (Fluegge ¶42 - The Generating Unit Design 300 database in this embodiment consists of details on the design parameters and installed equipment on each unit); a condition acquisition unit configured to receive an input of a condition related to evaluation of the plant indicated by the plant form information (Fluegge ¶41 - The operational availability data 200 is composed of event and performance information. The event database is a detailed summary of the outage and derating events each unit had during any given period. Summarized on a monthly basis, the performance database includes capacity ratings, generation, loading modes, availability and unavailability hours, and fuel quality information for each unit); a storage unit configured to store various pieces of information necessary for a process of evaluating the plant (Fluegge ¶43 - The integrated data is stored in a database 400. This database 400 in this embodiment serves as the primary data source for all calculations and analysis. It is accessed by an analysis controller 500 that coordinates what specific calculations are requested by a user in this embodiment); a performance information calculation unit configured to calculate performance of the plant (Fluegge ¶43 - analysis controller 500 that coordinates what specific calculations are requested by a user in this embodiment.  The analysis modules in this embodiment include reliability data analysis reports 600 which list the desired reliability metrics in a user-specified format) in which a secular change occurring in the plant during an evaluation target period included in the condition is The reliability data analysis module 800 computes user-specific summary metrics and indices {i.e. secular changes} including but not limited to monthly, period average, or period total unitized cost data ($ per kW or per MWh) and reliability measures for the peer-unit group that includes the target unit(s) only, the peer-unit group including the target unit(s), or the peer-unit group excluding the target unit(s)).
Fluegge lacks an optional component selection unit configured to select a component which is used for at least one of the devices included in the plant and improving performance of the device and to calculate the performance of the plant in which an improvement of the performance of the device by the component selected by the optional component selection unit is reflected.
Kohn, from the same field of endeavor, teaches an optional component selection unit configured to select a component which is used for at least one of the devices included in the plant and improving performance of the device (Kohn ¶ABS - The air filter control station (42) {i.e. selection unit} comprises communication unit arranged to receive operating state information from the plurality of air filter devices and a user interface for selecting an air filter arrangement of an air filter device. The air filter control station also comprises processing circuitry arranged to estimate a life expectancy of the selected air filter arrangement based on the operating state information received from an air filter device provided at the selected air filter arrangement and on operating state information received from one or more other air filter devices provided at other filter arrangements) , and to calculate the performance of the plant in which an improvement of the performance of the device by the component selected by the optional component selection unit is reflected (Kohn ¶69 - FIG. 7b illustrates a graphical presentation of life cycle cost of the filter and a cost associated with continued operation of the deteriorating filter, i.e., costs relating to a reduction in output from the power plant. According to other aspects of the disclosure, a power plant operator may provide additional operational data to the air filter control station). 
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the plant analysis methodology/system of Fluegge by including the filter management techniques of Kohn because Kohn discloses “It is an object of the present invention to improve air filter management. In particular, it is an object of the present invention to improve air filter management of an air filter arrangement in an air flow inlet to an industrial installation and to provide accurate estimates of operational data for an air filter arrangement at the industrial installation (Kohn ¶11)”.  Additionally, Fluegge further details that “The invention relates to a system and method for comparative operational performance analysis of one or more units, such as those used in industrial, power generation (Fluegge ¶3)” so it would be obvious to consider including the additional filter management techniques that Kohn discloses because it would improve the power generation analysis of Fluegge by providing important information regarding critical filter components.  
Fluegge further lacks a performance-deterioration model which outputs a deterioration degree of performance of a first device which is included in the devices, a deterioration degree of performance of a second device which is included in the devices and operates by receiving an output from the first device can be mounted on the first device, and a performance model which defines how to calculate the performance of the 
Jiang, from the same field of endeavor, teaches a performance-deterioration model which outputs a deterioration degree of performance of a first device which is included in the devices, a deterioration degree of performance of a second device which is included in the devices and operates by receiving an output from the first device can be mounted on the first device, and a performance model which defines how to calculate the performance of the plant according to the performance of the devices and calculate the performance of the plant in which the improvement of the performance of the first device is reflected according to the performance of the first device which is calculated and the performance model  (Jiang Fig. 7-8  Jiang ¶57-59 - FIG. 7 shows a graph 200 of performance losses 202 with respect to time 204 of the compressor 20 as an example of the process performed in block 148 - The processor 64 then generates a predictive model 228 (the values after the currently monitored status 226 to project the degradation levels in the future (e.g., upcoming hours). The processor 64 may determine the rate of degradation 230 based on the predicted model 228. The processor 64 may then predict an event 232 (e.g., in the future upcoming hours) based on the rate of degradation 230 and/or the predictive model 228); 2Application No.: 16/496,665Docket No.: P190971US00 a performance information calculation unit configured to calculate performance of the plant in which a secular change occurring in the plant during an evaluation target period included in the condition is reflected, by reflecting the deterioration degree of performance of the plant per a predefined evaluation unit time, which is output by the performance-deterioration model by inputting the elapsed time per the evaluation unit time over the evaluation target period or the operating pattern to the performance-deterioration model, to the performance of the plant (Jiang ¶50 - The model may be integrated into the monitoring system 14 to track in real-time a trend of asset performance in terms of performance indicators (output, heat rate, flow, and efficiency). Corrective action will be recommended to the customer once an anomaly or significant degradation is detected, in order to improve the performance of the system going forward. The model may be used to troubleshoot the performance issues that the customer is concerned about, such as inlet filter clogging, bleed valve open, or any operation issue. Additionally and/or alternatively, the model may be used to conduct performance scenarios analysis to help upgrade the hardware parts so the system 10 can be operated at optimal performance, for instance, to upgrade a hot gas path, compressor 20, or combustor 22).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the plant analysis methodology/system of Fluegge by including the turbine monitoring and control techniques of Jiang because Jiang discloses “Technical effects of the present disclosure include improved operation of a turbine (Jiang ¶60)”.  Additionally, Fluegge further details that “The invention relates to a system and method for comparative 
Fluegge further lacks an option-component  selection unit configured to select a component which is used for at least one of the devices included in the plant and improving performance of the device among the components which are stored in the option-component database according to a predefined priority; and the option-component selection unit is configured to specify the component that compensates for the deterioration in the performance of the devices caused due to a deterioration 3Application No.: 16/496,665Docket No.: P190971US00 factor for which priority of countermeasures is highest according to a predefined priority of the countermeasures.
Ewens, from the same field of endeavor, teaches and an option-component  selection unit configured to select a component which is used for at least one of the devices included in the plant and improving performance of the device among the components which are stored in the option-component database according to a predefined priority; and the option-component selection unit is configured to specify the component that compensates for the deterioration in the performance of the devices caused due to a deterioration  factor for which priority of countermeasures is highest according to a predefined priority of the countermeasures (Ewens ¶23 - The computer-executable instructions may further be capable of identifying a corrective recommendation {i.e. component selection} for the inlet flow conditioning system 120, based at least in part on the fouling rate and a performance target of the turbine 110. The performance target of the turbine may be determined, for example, by power plant operators based on market conditions, grid requirements, revenue model of the power plant 105, and so on. The corrective recommendation for the inlet flow conditioning system 120 may include, for example, replacing the entire inlet flow conditioning system 120, cleaning the inlet flow conditioning system 120, replacing parts of the inlet flow conditioning system 120, and so on).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the plant analysis methodology/system of Fluegge by including the turbine quantification techniques of Ewens because Ewens discloses “Certain embodiments herein may also have a technical effect of estimating degradation associated with the inlet flow conditioning system (Ewens ¶15)”.  Additionally, Fluegge further details that “The invention relates to a system and method for comparative operational performance analysis of one or more units, such as those used in industrial, power generation (Fluegge ¶3)” so it would be obvious to consider including the additional turbine quantification techniques that Ewens discloses because it would augment the operations analysis disclosed in Fluegge by including degradation within the analysis.  
Regarding claims 12, Fluegge in view of Kohn further in view of Jiang further in view of Ewens discloses a plant evaluation system, method, program (Fluegge ¶3 -The invention relates to a system and method for comparative operational performance analysis of one or more units, such as those used in industrial, power generation).
Jiang further teaches the performance information calculation unit is configured to calculate the improvement of the performance of the first device to which the FIG. 7 shows a graph 200 of performance losses 202 with respect to time 204 of the compressor 20 as an example of the process performed in block 148 - The processor 64 then generates a predictive model 228 (the values after the currently monitored status 226 to project the degradation levels in the future (e.g., upcoming hours). The processor 64 may determine the rate of degradation 230 based on the predicted model 228. The processor 64 may then predict an event 232 (e.g., in the future upcoming hours) based on the rate of degradation 230 and/or the predictive model 228).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the plant analysis methodology/system of Fluegge by including the turbine monitoring and control techniques of Jiang because Jiang discloses “Technical effects of the present disclosure include improved operation of a turbine (Jiang ¶60)”.  Additionally, Fluegge further details that “The invention relates to a system and method for comparative operational performance analysis of one or more units, such as those used in industrial, power generation (Fluegge ¶3)” so it would be obvious to consider including the 
Regarding claims 13, Fluegge in view of Kohn further in view of Jiang further in view of Ewens discloses a plant evaluation system, method, program (Fluegge ¶3 -The invention relates to a system and method for comparative operational performance analysis of one or more units, such as those used in industrial, power generation).
Kohn further teaches the option-component selection unit is configured to select a second component in prior to a first component out of the first component which improves only the performance of the first device when the first component is added to the first device and the second component which improves the performance of the second device in addition to the performance of the first device (Kohn ¶69 - FIG. 7b illustrates a graphical presentation of life cycle cost of the filter and a cost associated with continued operation of the deteriorating filter, i.e., costs relating to a reduction in output from the power plant. According to other aspects of the disclosure, a power plant operator may provide additional operational data to the air filter control station - Kohn ¶76 - FIG. 7b discloses an example of a graphical image disclosing operator aspect, wherein a cost impact of air inlet to the combustion turbine is calculated and displayed. The cost impact includes increases in the fuel cost, loss of output power due to pressure loss in the filter, and filter replacement cost. While the filter replacement cost is diminishing over time, the cost trend for production loss is the opposite).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the plant analysis methodology/system of Fluegge by including the filter management techniques of Kohn 
Regarding claims 14, Fluegge in view of Kohn further in view of Jiang further in view of Ewens discloses a plant evaluation system, method, program (Fluegge ¶3 -The invention relates to a system and method for comparative operational performance analysis of one or more units, such as those used in industrial, power generation).
Jiang further teaches the performance of the plant is calculated is defined for each combination of configurations of the devices, and wherein the performance information calculation unit is configured to calculate the performance of the plant when the component is added according to the combination of the configurations of the devices, the performance model, and the option-component database (Jiang ¶50 - The model may be integrated into the monitoring system 14 to track in real-time a trend of asset performance in terms of performance indicators (output, heat rate, flow, and efficiency). Corrective action will be recommended to the customer once an anomaly or significant degradation is detected, in order to improve the performance of the system going forward. The model may be used to troubleshoot the performance issues that the customer is concerned about, such as inlet filter clogging, bleed valve open, or any operation issue. Additionally and/or alternatively, the model may be used to conduct performance scenarios analysis to help upgrade the hardware parts so the system 10 can be operated at optimal performance, for instance, to upgrade a hot gas path, compressor 20, or combustor 22.).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the plant analysis methodology/system of Fluegge by including the turbine monitoring and control techniques of Jiang because Jiang discloses “Technical effects of the present disclosure include improved operation of a turbine (Jiang ¶60)”.  Additionally, Fluegge further details that “The invention relates to a system and method for comparative operational performance analysis of one or more units, such as those used in industrial, power generation (Fluegge ¶3)” so it would be obvious to consider including the additional turbine monitoring and control techniques that Jiang discloses because it would improve the power generation operations analysis disclosed in Fluegge.
Regarding claims 15, Fluegge in view of Kohn further in view of Jiang further in view of Ewens discloses a cost calculation unit (Fluegge ¶47 - The Graphical Frontier Analysis Module 900 {i.e. cost calculation unit} enables users to review various strategies assists the decision-making process in setting realistic unit performance targets based on data from actual achieved performance by units in the comparison analysis as selected by the user
Kohn further teaches a cost information database which is configured to store a fuel unit price of the plant, wherein the option-component database is configured to further store an initial cost for each of the components, wherein the performance information calculation unit is configured to calculate an output of the plant when the component is added to the plant and the plant is operated over the evaluation target period, and calculate a fuel consumption amount according to a relation  between the out of the output of the plant when the component is added and the fuel consumption amount required for the output, and wherein the plant evaluation system further comprising: a cost calculation unit configured to calculate initial cost of the component  according to the option-component database, and calculate running cost according to performance improved by adding the component by multiplying the fuel consumption amount calculated by the performance information calculation unit by the fuel unit price stored in the cost information database (Kohn ¶76 - FIG. 7b discloses an example of a graphical image disclosing operator aspect, wherein a cost impact of air inlet to the combustion turbine is calculated and displayed. The cost impact includes increases in the fuel cost, loss of output power due to pressure loss in the filter, and filter replacement cost. While the filter replacement cost is diminishing over time, the cost trend for production loss is the opposite. Having access to accurate estimates of these costs and the expected filter life time, it is possible to calculate, in real time, the most optimal filter replacement or conditioning interval and to receive advice on monetary savings that may be gained from following a recommendation to change filter at a given point in time
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the plant analysis methodology/system of Fluegge by including the filter management techniques of Kohn because Kohn discloses “It is an object of the present invention to improve air filter management. In particular, it is an object of the present invention to improve air filter management of an air filter arrangement in an air flow inlet to an industrial installation and to provide accurate estimates of operational data for an air filter arrangement at the industrial installation (Kohn ¶11)”.  Additionally, Fluegge further details that “The invention relates to a system and method for comparative operational performance analysis of one or more units, such as those used in industrial, power generation (Fluegge ¶3)” so it would be obvious to consider including the additional filter management techniques that Kohn discloses because it would improve the power generation analysis of Fluegge by providing important information regarding critical filter components.
Regarding claims 16, Fluegge in view of Kohn further in view of Jiang further in view of Ewens discloses the plant is a power plant (Fluegge ¶3 -  The invention relates to a system and method for comparative operational performance analysis of one or more units, such as those used in industrial, power generation) and wherein the cost calculation unit (Fluegge ¶47 - The Graphical Frontier Analysis Module 900 {i.e. cost calculation unit} enables users to review various strategies assists the decision-making process in setting realistic unit performance targets based on data from actual achieved performance by units in the comparison analysis as selected by the user
Ewens further teaches the cost information database is configured to further store a power selling unit price, wherein the performance model defines how to calculate a generated power amount which the plant can generate according to the performance of the device, wherein the storage unit is configured to further store information indicating a relation between the generated power amount of the plant and the fuel consumption amount required for generating the generated power amount, wherein the performance information calculation unit is configured to:  calculate a first generated power amount when the component is not added to the plant and the plant is operated over the evaluation target period according to the performance model, and calculate a first fuel consumption amount required for the operation according to the first generated power amount and the information indicating the relation between the generated power amount of the plant and the fuel consumption amount required for generating the generated power amount, and calculate a second generated power amount when the component is added to the plant and the plant is operated over the evaluation target period according to the performance model, and calculate a second fuel consumption amount required for the operation according to the second generated power amount and the information indicating the relation between the generated power amount of the plant and the fuel consumption amount required for generating the generated power amount, and wherein the cost calculation unit is configured to calculate cost regarding fuel cost able to be reduced by multiplying a value obtained by reducing the second generated power amount from the first generated power amount by the fuel unit price  and, calculate a profit obtained by increasing power selling by multiplying a value obtained by reducing the first fuel consumption amount from the Referring again to FIG. 1, the control system 160 or the inlet flow conditioning system performance prediction module can also include software and/or hardware to determine the fouling rate and corrective recommendation associated with operation of the inlet flow conditioning system 120. This may include, for example, executing a model to evaluate revenue impact of the fouling rate of the inlet flow conditioning system 120. The model may incorporate dynamic parameters associated with the power plant 105, for example, such as, Megawatts (MW) produced, pressures, temperatures, fuel consumption rates, market price for fuel, market price for electricity, cost to perform maintenance action, and so on. The model can include an architecture that can utilize data 125 and operational data 140 to evaluate revenue impact of the fouling associated with the operation of the inlet flow conditioning system 120).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the plant analysis methodology/system of Fluegge by including the turbine quantification techniques of Ewens because Ewens discloses “Certain embodiments herein may also have a technical effect of estimating degradation associated with the inlet flow conditioning system (Ewens ¶15)”.  Additionally, Fluegge further details that “The invention relates to a system and method for comparative operational performance analysis of one or more units, such as those used in industrial, power generation (Fluegge ¶3)” so it would be obvious to consider including the additional turbine quantification techniques that Ewens discloses because it would augment the operations analysis disclosed in Fluegge by including degradation within the analysis.  
Regarding claims 17, Fluegge in view of Kohn further in view of Jiang further in view of Ewens discloses a plant evaluation system, method, program (Fluegge ¶3 -The invention relates to a system and method for comparative operational performance analysis of one or more units, such as those used in industrial, power generation).
Ewens further teaches the storage unit is configured to further store a prediction model of the power selling unit price which outputs a predicted value of the power selling unit price at a first evaluation time when the first evaluation time is input to the prediction model, wherein the performance information calculation unit is configured to calculate the generated power amount per evaluation unit time over the evaluation target period when the component is added to the plant and the plant is operated over the evaluation target period, wherein the cost calculation unit is configured to calculate the predicted value of the power selling unit price per evaluation unit time over the evaluation target period according to the prediction model of the power selling unit price, calculate a power selling price per evaluation unit time by multiplying the predicted value of the power selling unit price per evaluation unit time by the generated power amount for the corresponding evaluation unit time, and calculate the power selling price in accordance with the generated power amount by integrating the power selling price over the evaluation target period (Ewens ¶27 - Referring again to FIG. 1, the control system 160 or the inlet flow conditioning system performance prediction module can also include software and/or hardware to determine the fouling rate and corrective recommendation associated with operation of the inlet flow conditioning system 120. This may include, for example, executing a model to evaluate revenue impact of the fouling rate of the inlet flow conditioning system 120. The model may incorporate dynamic parameters associated with the power plant 105, for example, such as, Megawatts (MW) produced, pressures, temperatures, fuel consumption rates, market price for fuel, market price for electricity, cost to perform maintenance action, and so on. The model can include an architecture that can utilize data 125 and operational data 140 to evaluate revenue impact of the fouling associated with the operation of the inlet flow conditioning system 120).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the plant analysis methodology/system of Fluegge by including the turbine quantification techniques of Ewens because Ewens discloses “Certain embodiments herein may also have a technical effect of estimating degradation associated with the inlet flow conditioning system (Ewens ¶15)”.  Additionally, Fluegge further details that “The invention relates to a system and method for comparative operational performance analysis of one or more units, such as those used in industrial, power generation (Fluegge ¶3)” so it would be obvious to consider including the additional turbine quantification techniques that Ewens discloses because it would augment the operations analysis disclosed in Fluegge by including degradation within the analysis.  
Regarding claims 18, Fluegge in view of Kohn further in view of Jiang further in view of Ewens discloses the cost calculation unit is configured to calculate a fuel price necessary for power generation according to an amount of fuel necessary for the power plant to generate power and a prediction model of the fuel price (Fluegge ¶7 - Embodiments of the present invention provide a hardware and software tool, which overcome drawbacks of existing systems by providing a system and methodology for estimating a generating unit's potential reliability and cost {i.e. cost calculation unit} that enables dynamic analyses. The predictive system and methodology of this embodiment is based on an evaluation of the relationship of unit reliability with key parameters, such as unit design characteristics, operational factors, maintenance, and plant betterment activities - Fluegge ¶40 Cost data 100 generally includes monies for operations, fuel, maintenance, and capital improvements).  
Ewens further teaches the storage unit is configured to further store a prediction model of the fuel unit price which outputs a predicted value of fuel unit price at a second evaluation time when the second evaluation time is input to the prediction model, 8Application No.: 16/496,665Docket No.: P190971US00 wherein the performance information calculation unit is configured to calculate the fuel consumption amount per evaluation unit time over the evaluation target period when the component is added to the plant and the plant is operated over the evaluation target period, wherein the cost calculation unit is configured to calculate the predicted value of the fuel unit price per evaluation unit time over the evaluation target period according to the prediction model of the fuel unit price, calculate a fuel price per evaluation unit time by multiplying the predicted value of the fuel unit price per evaluation unit time by the fuel consumption amount for the corresponding evaluation unit time, and calculate the fuel price necessary for the power plant to generate power by integrating the fuel price over the evaluation target period (Ewens ¶27 - Referring again to FIG. 1, the control system 160 or the inlet flow conditioning system performance prediction module can also include software and/or hardware to determine the fouling rate and corrective recommendation associated with operation of the inlet flow conditioning system 120. This may include, for example, executing a model to evaluate revenue impact of the fouling rate of the inlet flow conditioning system 120. The model may incorporate dynamic parameters associated with the power plant 105, for example, such as, Megawatts (MW) produced, pressures, temperatures, fuel consumption rates, market price for fuel, market price for electricity, cost to perform maintenance action, and so on. The model can include an architecture that can utilize data 125 and operational data 140 to evaluate revenue impact of the fouling associated with the operation of the inlet flow conditioning system 120).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the plant analysis methodology/system of Fluegge by including the turbine quantification techniques of Ewens because Ewens discloses “Certain embodiments herein may also have a technical effect of estimating degradation associated with the inlet flow conditioning system (Ewens ¶15)”.  Additionally, Fluegge further details that “The invention relates to a system and method for comparative operational performance analysis of one or more units, such as those used in industrial, power generation (Fluegge ¶3)” so it would be obvious to consider including the additional turbine quantification techniques that Ewens discloses because it would augment the operations analysis disclosed in Fluegge by including degradation within the analysis.  
Regarding claims 19, Fluegge in view of Kohn further in view of Jiang further in view of Ewens discloses a plant evaluation system, method, program (Fluegge ¶3 -The invention relates to a system and method for comparative operational performance analysis of one or more units, such as those used in industrial, power generation
Kohn further teaches the device is a gas turbine (Kohn ¶5 - Combustion turbine power plants, e.g., gas turbine power plants, are examples of industrial installations that require a large supply of intake air to support the combustion process) and wherein the component is a high efficiency particulate air filter (HEPA) (Kohn ¶ABS  - Each air filter device (41a,b) is provided at an air filter arrangement in an air flow inlet to an industrial installation and comprises at least one filter medium capable of removing particulate material and/or airborne molecular contamination, AMC, from an air flow received at the air flow inlet.).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the plant analysis methodology/system of Fluegge by including the filter management techniques of Kohn because Kohn discloses “It is an object of the present invention to improve air filter management. In particular, it is an object of the present invention to improve air filter management of an air filter arrangement in an air flow inlet to an industrial installation and to provide accurate estimates of operational data for an air filter arrangement at the industrial installation (Kohn ¶11)”.  Additionally, Fluegge further details that “The invention relates to a system and method for comparative operational performance analysis of one or more units, such as those used in industrial, power generation (Fluegge ¶3)” so it would be obvious to consider including the additional filter management techniques that Kohn discloses because it would improve the power generation analysis of Fluegge by providing important information regarding critical filter components.



	Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
As addressed above, The 35 USC § 112(b) rejection of claims 11-19 are withdrawn in light of the amendments.  Additionally the 101 rejection of claim 21 is also withdrawn.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
The Applicant argues that the claimed invention is integrated into a practical application by addressing an improvement to the technical field of plant evaluation.  While the claimed invention might be an improvement to the business process of plant evaluation, and as such, have practical applicability, this practical applicability is not synonymous with USPTO guidance. Specifically, the claimed invention needs have significant additional elements as to where the claimed invention is effectively integrated into those additional elements.  The claims as written do not currently accomplish that.  Examiner suggests including structural limitations within the independent claims that clearly and substantially limit the claimed invention to a power plant.  Claiming items such as compressors, air filters, generators, and turbines would demonstrate that the claimed invention is integrated into the practical application of a power plant.    
Regarding the 35 USC § 103 rejections on the original Office Action, Applicant amended the independent claims to further limit the claims with respect to performance models and performance impact.  In light of this amendment, Examiner agrees that the original references did not teach this, however the amendment necessitated further search and consideration.  As a result of this new search, prior art was found that does teach these limitations (Jiang and Ewens as discussed above).  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  
Regarding the 112(f) interpretation, Examiner maintains this interpretation because the claims include the generic placeholder “unit” as well as “means for” in claim 21.  The amendments did not affect this interpretation and they are being interpreted according to [0053] as the software/hardware which perform the named/described function.  
Finally, regarding priority, Applicant asserts that a translated copy of the priority documents is not currently necessary and Examiner agrees.  However, a translated copy might be needed due to an intervening reference.  


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624